 100DECISIONSOF NATIONALLABOR RELATIONS BOARDRondicken,Inc.andHarold CohenLocal 435, Laborers International Union of NorthAmerica,AFL-CIOandEddie Barnes. Cases3-CA--4649 and 3-CB-1722July 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn March 9, 1972, Trial Examiner Lloyd S.Greenidge issued the attached Decision in thisproceeding.Thereafter,RespondentUnion filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent Rondicken, Inc., Girard, Ohio, itsofficers, agents, successors, and assigns, and Respon-dent Local 435, Laborers International Union ofNorth America, AFL-CIO, Rochester, New York, itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's recommend-ed Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: This consolidatedproceeding was heard at Buffalo, New York, on December16, 1971, pursuant to a charge filed in Case 3-CB-1722 byEddieBarneson August 25, 1971, and a charge filed inCase 3-CA-4649 by Harold Cohen on November 2, 1971.With respect to Local 435, Laborers International Unionof North America, AFL-CIO, herein called RespondentUnion or Local 435, the complaint in Case 3-CB-1722alleges that it violated Section 8(b)(2) and (1)(A) of theNational Labor Relations Act, as amended, by attemptingto cause, and causing, Respondent Company to dischargeemployee EddieBarnes,in violation of Section 8(a)(3) ofthe Act, in that it requested and causedBarnes'dischargebecause he was not a member of Respondent Union at atime when he was not required under the Act to be amember of, or to pay dues to, said Union, With respect toRondicken, Inc., herein called Respondent Company orthe Company, the complaint in Case 3-CA-4649 allegesthat it violated Section 8(a)(3) and (1) of the Act bydischarging or laying offBarnes,pursuant to a requestmade by Respondent Union because he was not a memberof the Union at a time when he was not required under theAct to be a member of, or to pay dues and initiation feesto, said Union.All parties were duly served by registered mail withcopies of the complaints, order consolidatingcases,noticeof hearing, and statement of standard procedures in formalhearings before the National Labor Relations Board.Despite the foregoing, no representative for the Respon-dent Union or the Charging Party in Case 3-CA-4649appeared at the hearing. At the close of the hearing, theGeneral Counsel renewed anearliermotionfor summaryjudgment in Case 3-CB-1722 on the ground that theRespondent Union had failed to file an answer to thecomplaint and did not appear at the hearing to present adefense to the allegations therein. The Trial Examinerreserved decision on the motion.After the hearing in this matter was concluded, Respon-dentUnion filed an answer and the General Counselwithdrew his motion thus rendering moot a ruling on themotion. The same day, December 20, Harold Cohen, theCharging Party in Case 3-CA-4649 and counsel forRespondent Union, submitted to the Trial Examiner arequest in the form of a motion. In substance the motionsought to reopen the record to permit Respondent Unionto present "a meritorious defense" and assignedas reasonstherefor the following: Initially, counsel thought the matterwould be heard in Rochester where he maintains an office;although ill, counsel told the General Counsel, in atelephone conversation the morning of the hearing, that hewould make the trip to Buffalo and the General Counselstated that he would inform the Trial Examiner to thiseffect (The Trial Examiner was not so advised.); andcounsel arrived at the Regional Office shortly after thehearing had terminated.On December 22, the Trial Examinerissued anorder toshow cause why the motion of Respondent Union shouldnot be granted. No opposition having been received, themotion was granted; and, on notice to all parties, the TrialExaminer ordered that the record be reopened for thepurpose of permitting Respondent Union to present itsdefense and that the hearing be resumed before him atBuffalo, New York, on February 10. The General Counsel,RespondentUnion,andChargingParty inCase3-CA-4649 were represented at the resumed hearing, butno representative for Respondent Company or the Charg-ing Party in Case 3-CB-1722 attended the hearing.Upon the entire record, including my observation of thedemeanor of the witnesses while on the witness stand, andafterdue consideration of the briefs of the GeneralCounsel and Respondent 'Union, I make the following:FINDINGS OF FACTI.JURISDICTIONRespondentCompany,an Ohio corporation with its198NLRB No. 25 RONDICKEN, INC.principal office in Girard, Ohio, is engaged in the buildingand construction industry as a labor subcontractor; and, atall times material herein, pursuant to a contract valued inexcess of $500,000 with D-K-R Investments, RespondentCompany has assisted in the construction of a shoppingcenter in Albion, New York, herein called the Albionshopping center.During the past year, a representative period, Respon-dent Company, in performance of its contract with D-K-R,purchased and received at its New York operations directlyfrom sources outside the State of New York materials andsupplies valued in excess of $50,000.Upon the above admitted facts, I find that RespondentCompany is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaints allege, the answers admit, and I find thatLocal 435, Laborers International Union of North Ameri-ca,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act. I find further, as the complaintsallege and the answers also admit, that, at all timesmaterial herein, George E. Gordon and Samuel Thompson,RespondentUnion's business representative and shopsteward, respectively, have been agents of RespondentUnion within the meaning of Section 2(13) of the Act; andthat Ronald Burdman, president of Respondent Company,has been an agent of Respondent Company at the Albionshopping center and a supervisor within the meaning ofSection 2(11) of the Act.III.THEUNFAIR LABOR PRACTICESA.TheEvidence'On an unspecified date, Respondent Company enteredinto a contract with D-K-R Investments to perform laborerwork on a project at Albion, New York. This was theCompany's first such venture in western New York.Construction of the project began about June 1, 1971, and,as of the date of the hearing, the Company was in the finalstage of completing its work under the contract. In lateMay or early June 1971, President Ronald Burdman toldEddie Barnes and Curtis Rauschenbach, both longtimeemployees of Respondent Company and residents ofYoungstown, Ohio, that he desired to have them come tothe Albion job to work as laborers. Barnes was a memberof a sister local of Respondent Union in Warren, Ohio.Burdman explained at the hearing that he was prepared tohire additional help in the laborer classification at thejobsite or through the union hiring hall.On or about June 1, Burdman telephoned Gordon and,in the conversation that ensued, told the business agentthat the site would be cleared shortly and advised as towhat he intended to do with regard to the employment oflaborers.Gordon visited the construction project on Friday, June4,and had a prejob conference with Burdman. At theoutset, the business agent presented two copies of the101Union's proposed contract to Burdman and asked him tosign them. Burdman accepted the document but, accordingto Burdman, stated that he wanted his attorney to examineit.As Gordon recalled, Burdman merely said that he wouldreview the contract first to determine what fringe benefitpayments were required and then establish appropriaterecords for this purpose. At some point in the conversation,Burdman told Gordon that one Sadari had applied forwork and asked Gordon what he should do. Gordonreplied "He's from right in town here. Put him to work." Sosaying, Sadari was hired by Burdman that day. It wasfinally agreed that Rauschenbach would be the laborerforeman and Samuel Thompson would be the shopsteward on the job.Barnes started to work for the Company at the Albionjobsite on June 7. Sometime the same day, or 1 or 2 dayslater,Burdman introduced Steward Thompson to Barnes.At some point in the conversation, Barnes told Thompsonthat he had left his union book at home but would bring itthe following week. On several occasions later the sameweek, Thompson reminded Burdman thatBarnes"wasn'tfrom the Local" and, consequently, that there was aquestion whether Burdman would be able to keep him. Inaddition, in the same period, Thompson reported to theLocal that the Company had hired a laborer from out ofthe area.On June 11, Gordon again visited the jobsite and, on thisoccasion, held conversations with Burdman and Barnes, Inthebeginning,Gordon complained that he had notreceived a signed contract from the Company, pointed outtoBurdman contract language with respect to arearesidence, and then mentioned the subject of Barnesworking at the site. After this, Gordon announced that "wehave eleven hundred men in our Local that are loafing,they've got to go to work first." Burdman protested andrelated that Barnes was a regular employee of theCompany. Unmoved, Gordon repeated in substance hisearlier remarks, adding "we don't want to have trouble onthe job." He also advised that an election was pending andthat there was pressure on union agents to enforce thecontract. Again, Burdman complained, now saying that hecould not understandwhyBarnes had to leave, thedemand for his discharge was illegal, and Barnes had thesame right to work as anyone else. Gordon was adamant,however, and insisted that Burdman "get rid of Barnes."Burdman refused and told Gordon to relay the messagehimself. Barnes was then summoned to the meeting and,shortly thereafter, Gordon told Barnes, in the presence ofBurdman, "You can't stay. My men are out of work." Thissaid,Gordon directed the alleged discriminatee to "gohome and don't come back next week." Barnes asked if hewas being "knocked off" the job and Gordon answered"temporarily you may be." Burdman then inquired ifBarnes could return at a later date. To this, Gordon replied"Yes, after a couple weeks, after the election and thingscool off...." Amplifying, Gordon reiterated that therewas substantial unemployment in the area, stated that "wewould be crucified [in] the election if a stranger comes inand takes bread out of the mouths of the people who areIUnless otherwise indicated, the findings set forth under this section arebased on credited testimony which is either admitted or undisputed. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDwaiting right here to go to work . . ." and advised that"our livelihood depends on supplying these people withwork." In the end, Burdman and Barnes requested a delayin the latter's departure. Gordon granted the request andpermittedBarnes.to remain until the end of the workday.2On the way back to Ohio on June It, Burdman toldBarnes itwould be futile for him to return to the job"because its a war" but if he did and was once againinstructedbyGordon to leave, the Company wouldprovide him with a return ticket to Youngstown. In atelephone conversation with Burdman on June 13, Barnesexpresseduneasinessabout the prospect of returning to thejob and stated that he would "wait and see what[Burdman] do and if [Gordon] tells me to comeback...." Every weekend, for about 3 weeks after June11,Burdman asked Gordon, according to the creditedaccount of the former, if Barnes could return to work.First,Gordon equivocated and then said "No." For hispart, Barnes made like inquiries of Burdman in the sameperiod and finally Burdman declared "No, you can't workup there."RespondentUnion and Building Trades EmployersAssociation, aDivision of the Builders Exchange ofRochester,New York, Inc., are parties to a collective-bargaining agreement effective from May 1, 1970, to April30, 1972. On June 16, 1971, Respondent Company, bymemorandum, accepted and agreed to abide by andenforce the aforesaid agreement. The June 16 memoran-dum has a space for the signature of a representative ofRespondentUnion but the Union did not sign thememorandum. So far as relevant here, the provisions of thebasic agreement are set forth below:ARTICLE VSUPPLY OF LABORERS.4.The employer agrees that in providing opportu-nity for employment it shall give priority to personswho have had one year or more of service sinceJanuary 1, 1969 in the building and constructionindustry in the type of work covered by this Agreementand in the geographic area defined in the Preamble ofthis Agreement.-When` layoffs or cutbacks in employment arenecessary, those persons not entitled to the' abovepriority shall be released first.-The - Employer and the Union agree that theforegoing priority shall be exercised without regard tounion membership'or non-membership.Gordon and his slate of candidates were successful in theelection held on June 18 but, from all that appears, theUnion has never withdrawn its objection to the Company'semployment of Barnes at the Albionjobsite.2 I find the facts with respect to the exit interview from creditedtestimony of Burdman and Barnes, as corroborated in part by admissions ofGordon Testimony of the latter in conflict with the findings is not credited.Gordon denied that he told Barnes to leave the site and asserted that Barneswas discharged by Burdman. The denial finds no support in the record andit isnot credited for several reasons After Burdman refused to dischargeB.ConclusionsUnder settled authority, absent noncompliance with alawfulunion-securityprovision,a labor organizationviolates Section 8(b)(2) and (1)(A) of the Act when itattempts to cause or causes an employer to discriminateagainst an employee because of his nonmembership in alabororganization, and an employer violates Section8(a)(3)and (1) of the Act when it yields to coercivepressureof a labor organization and discharges anemployee for this reason.As previouslyshown,Barnes was a member of an out-of-state local. Shortly after he began to work at the Albionjobsite, Shop Steward Thompson approachedBurdmanand stated that Barnes "wasn't from the Local." A fewdays later, Business Representative Gordon told Burdmanthat there was substantial unemployment among themembers of "our Local" and they have to go to work first,and that there was pressure on him to enforce the contractdue to the pendency of a union election and the Companywould have to "get rid ofBarnes." Burdman explained thatBarnes was a longtime employee with a legitimate claim tothe work but Gordon cautioned "we don't want to havetrouble on the job." Finally, Gordontold Barnes that hecould not stay and ordered him" to go home and don'tcome back next week."It is truethat the words ofdischargewere uttered by Gordon but this was onlybecause Burdman delegated to the Union the Company'sexclusive authority to discharge. The Company therebymade the Union its agent in this regard and is jointlyresponsiblewith the Union for the results thereof.Moreover, the discharge action was later ratified byBurdman when he told Barnes that he could not return towork.On these facts, the General Counsel contends that theRespondents violated the Act becauseBarnes'dischargereflected a decision by them to discriminate against him forthe reason that he was not a member of RespondentUnion, notwithstanding the fact that the Respondents werenot contractually obligated to do so. The contentions areamply supported by the recordas made.Iaccept the concession of Respondent Union that therewas no written collective-bargaining agreement betweentheUnion and the Company at any time relevant herein.Respondent Union argues, however, that at times materialthere was in fact an oral agreement between the partiesrelating tojob priorities for area residents.At the outset it is necessary to observe that an agreementof the sort here in dispute may be in the form of anarrangement,and that"such an agreement or arrangementneed not be written, but may be established by evidence ofan oral understanding or of a course of conduct in whichbothpartiesmutuallyassume-concomitantobliga-tions...." SeeHoisting and Portable Engineers, Local 302(West Coast Steel Works),144 NLRB 1449, 1452;LocalUnionNo. 106, United Brotherhood of Carpenters andBarnes, Gordon talked to Barnes.According to Gordon,Barnes was "veryreceptive"to whatever Gordon told him and asserted he understood "theprocedures" It is admitted Gordon advised Barnes the discharge wastemporaryand, following this, granted him an extension of time to depart.In the light of the admissions,Icannot and do not accept Gordon's denialof the credited testimony RONDICKEN, INC.Joiners of America, AFL-CIO (Otis Elevator Company),132NLRB 1444, 1448.In support of its position that there was a verbalunderstanding with the Company providing for preferen-tialhiring of area residents, Respondent Union offeredtestimony by Gordon to the effect that at the prejobconference onJune 4Burdman Stated he would abide bythe contract and follow it to the letter. However,Burdmanalso stated, again according to Gordon, that he wouldstudy the document. As already reported,Burdmantestified that he told Gordon he would give the contract tohis lawyer for inspection and approval. I have not theslightest hesitancy in crediting the candid, straightforward,and plausible testimony of Burdman. By contrast, Cor-don's credibility was seriously impaired by retractions,contradictions, and inherentinconsistencies.Thus, for onething, in a pretrial statement Gordon averred that on theday of the discharge he "appeared on the job to police thesigned contractwhich had been received by the localunion...." At the hearing, he testified that he had notreceived a signed contract as of that date. For another, itstretches credulity too far to believe that Burdman wouldagree to be bound by a document he had not studied. Forstillanother,notwithstanding the allegedagreement,Burdman transported Barnes to the jobsite the workdayfollowing the prejob conference. And finally, the Companyrefused to acknowledge the existence of any agreement as abasis for dischargingBarnes andsuccumbed to the Union'sdemand only because of a threat of coercive pressureevidenced by Gordon's warning to Burdman that "wedon't want to have trouble on the job." In view of theforegoing, as well as demeanor, I do not regard Gordon'stestimony in conflict with the credited account ofBurdmanto be reliable, and I do not credit him.Thus, I find that at the time Barnes was discharged therewas no contract, arrangement, or course of conduct whichwould establish a lawful preferentialhiring agreementbetween the parties on the basis of area residence. SeeInternational Hod Carriers, Building and Common LaborersUnion of America, Local #300, AFL-CIO (Martin Bros.),123 NLRB 1231, 1235, enforcement denied 287 F.2d 605(C.A. 9). The Company's conduct in hiring Sadari, a localman, and Thompson, designated shop steward, was merelya bow tobusiness realties.InternationalHod Carriers, Local#300 (Martin Bros.), supra.Under all the circumstances, Ideem it' unnecessary to decide whether the memorandumsigned by the Company on June 16,assumingcontrary tothe evidence that it was executed by the Union at that time,must be held to have retroactive effect becauseitwas infact signed afterBarneswas discharged.Itcomes at last to this, the evidence warrants theconclusion that in demanding Barnes' discharge Respon-dent Union was not motivated by any desire to enforce a3 SeeNormanFromme, d/b/a Norman Fromme Masonry Contractor,183NLRB No. 83;Ferro v. Railway Express Agency, 296 F1d 847, 851 (CA2),Truck Divers and Helpers, Local Union 568, IBT (Red Ball Motor Freightv.N. I. R B379 F 2d 137, 142 (C.A D C );distinguishBricklayers,Masonsand Plasterers'InternationalUnion of America, (Plaza Builders, Incorporated),134NLRB 751, 753, 754, andBricklayers,Masons and Plasterers'International Union of America, Local No 1, AFL-CIO (Wilputte Coke OvenDivision,AlliedChemical Corporation),135NLRB 323, 324. InPlazaBuilders and Wilputte Coke Oven,the dischargeor layoffof employees was103right under an agreement-there was no agreement withthe Companyat any time pertinent-but instead was solelymotivatedby thefact that many of the Local memberswere out of work and a union election was pending and bythe fact that it wanted one of its unemployed members toreplace Barnes because he was an out-of-town man and itwas politically expedient to do so.3 It follows thatRespondent Union's insistence on the discharge of Barnesnecessarily encourages his membership in the Umon anddiscourages his membership in the out-of-town local.Accordingly,Ifind that by its conduct RespondentCompany engaged in unfair labor practices within themeaning of Section 8(aX3) and (1) of theAct and, bycausing the Company to engage in such unlawful conduct,theRespondent Union engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) and(1)(A) of theAct.eIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent Company set forth insection III, above,have a close,intimate,and substantialrelationship to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging EddieBarnes onJune 11, 1971,because of his nonmembership in Respondent Union,Respondent Company engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.By causing the Respondent Company to dischargeEddie Barnes on June 11 in violation of Section 8(a)(3) and(1) of the Act, Respondent Union violated Section 8(b)(2)and (1)(A) of the Act.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that EddieBarneswas deprived ofemployment after June I1 which he otherwise would havehad, I shall recommend that Respondent Company offerhim immediate and full reinstatement to his former job; or,if that job no longer exists, to a substantially equivalentmotivated by a desireto enforcethe' objectivecriterion" of area residenceNonmembershipin the local of the area was not a causativefactor.Distinguish alsoInternationalHod Carriers, Building and Common LaborersUnion of America, Local 7, AFL-CIO (Yonkers Contracting Co, Inc),135NLRB 865, 866-867;New York Typographical Union, Number Six,InternationalTypographicalUnion, AFL-CIO (Lawrence F. Cafero), 144NLRB 1555, 1556-59, enfd. 336 F 2d 115 (C.A2);General Drivers andHelpers Local Union No 229, affiliatedwithIBT (Associated Transport, Inc),185 NLRB No. 84. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDposition, without prejudice to his seniority and other rightsand privileges. I shall also recommend that RespondentUnion notify Respondent Company, in writing, with acopy to EddieBarnes,that it will not object to Barnes'employment in the future because of his nonmembershipin Respondent Union.I shall further recommend that the Respondents, jointlyand severally, make EddieBarneswhole for any loss of payhe may have suffered by reason of the discriminationagainst him. Loss of pay shall be determined in accordancewith the formula prescribed in F.W. Woolworth Company,90 NLRB 289, includinginterestthereon at 6 percent perannum in accordance withIsisPlumbing & Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practicescommitted, I shall also recommend that the Respondentscease and desist from infringing in any manner upon therights of employees guaranteed by Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following: 4ORDERA.RespondentCompany,Rondicken,Inc.,Girard,Ohio,itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees,in compliance with a uniondemand or for any other reason,on the basis of theirnonmembership in a union.(b)Encouraging membershipinLocal 435,LaborersInternationalUnion of NorthAmerica,AFL-CIO, bydischarging or otherwise discriminating against employeesfor not being membersof Local 435or any other union.(c) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights underSection 7of the Act.2.Take the following affirmative action which willeffectuate the policiesof the Act:(a) Offer Eddie Barnes immediate and full reinstatementto his formerjob or,if that job no longer exists, to asubstantially equivalent position without prejudice to hisseniority or other rights and privileges.(b)Notify theabove-named employee, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement,upon application,in accordancewith the Selective Service Act and Universal MilitaryTraining and ServiceAct, asamended, after dischargefrom the Armed Forces.(c) Jointly and severally with the above-named Respon-dent Union,and in the manner set forth in the section ofthisDecision entitled"The Remedy,"make Eddie Barneswhole for any loss of pay he may have suffered by, reasonof the discrimination against him.(d) Preserve and, upon request,make available to the4 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommended Order hereinshall, asprovided in Sec.102.48of the Rulesand Regulations, be adopted by the Board and becomeits findings,conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.S In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin thenotice reading "Posted byBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(e) Post at its place of business at Girard, Ohio, and at itsjobsite at Albion, New York, copies of the attached noticemarked "Appendix A."5 Copies of said notice, on formsprovided by the Regional Director for Region 3, afterbeing duly signed by an authorized representative ofRespondent Company, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Companyto insure that said notices are not altered, defaced, orcovered by any other material.(f)Post at the same places and under the sameconditions as set forth in (e) above, and as soon as they areforwarded by the Regional Director, copies of RespondentUnion's attached notice marked "Appendix B."(g) Furnish to the Regional Director signed copies of theattached noticemarked "Appendix A" for posting byRespondent Union in all its business offices, meeting halls,and places where notices to its members are customarilyposted. Copies of said notice, on forms provided by theRegional Director, shall, after being duly signed by anauthorized representative of Respondent Company, bereturned forthwith to the Regional director for dispositionby him.(h) Notify the Regional Director for Region 3, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent Company has taken to complyherewith .6B.Respondent Union, Local 435, Laborers Interna-tionalUnion of North America, AFL-CIO, its officers,agents, and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Rondicken, Inc., orany other employer, to discharge or otherwise discriminateagainst employees in any way because of their nonmem-bership in Respondent Union.(b) In any other manner restraining or coercing employ-ees in their exercise of their rights under Section 7 of theAct.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Jointly and severally with the above-named Respon-dent Company and in the manner set forth in the section ofthisDecision entitled "The Remedy" make Eddie Barneswhole for any loss of pay he may have suffered by reasonof the discrimination against him.(b)Notify Rondicken, Inc., in writing, with a copy toEddie Barnes, that Respondent Union has no objection toOrder oftheNationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of Appealsenforcingan Order of the National LaborRelations Board."6 In the event that this recommendedOrder is adopted by the Boardafterexceptionshave been filed, thisprovision shall be modified to read"Notify theRegionalDirectorfor Region 3, in writing,within 20 days fromthe date of thisOrder,what steps RespondentCompanyhas taken tocomplyherewith " RONDICKEN, INC.the employment of Barnes by Respondent Company in thefuture.(c)Post in conspicuous places in all of RespondentUnion's business offices, meeting halls, and places wherenotices to its members are customarily posted, copies of theattached notice marked "Appendix B." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by an authorizedrepresentativeofRespondentUnion, shall be postedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter. Reasonable steps shallbe taken by Respondent Union to insure that said noticesare not altered, defaced, or covered by any other material.(d) Post at the same place and under the same conditionsas set forth in (c) above, and as soon as forwarded by theRegionalDirector,copiesofRespondentCompany'sattached notice marked "Appendix A."(e) Furnish to the Regional Director signed copies of theattached noticemarked "Appendix B" for posting byRespondent Company at its place of business in Girard,Ohio, in places where notices to employees are customarilyposted, and at its jobsite at Albion, New York. Copies ofsaid notice, on forms provided by the Regional Director,shall, after being duly signed by an authorized representa-tive of Respondent Union, be returned forthwith to theRegional Director for disposition by him.(f)Notify the Regional Director for Region 3, in writing,within 20 days from the date of the receipt of this Decision,what steps Respondent Union has taken to complyherewith.8I In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "8 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify the Regional Director for Region 3, in writing, within 20 days fromthe dateof this Order, what steps Respondent Union has taken to complyherewith "APPENDIX ANOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL offer Eddie Barnes immediate and fullreinstatement to his formerjob or, if thatjob no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.WE WILL NOT discharge employees on compliancewith a union demand or for any other reason, on thebasis of their nonmembership in a union.WE WILL NOT encourage membership in Local 435,Laborers InternationalUnion of North America,AFL-CIO, by discriminating against any employee fornot being a member of the aforenamed labor union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct, as amended.105WE WILL pay, jointly and severally with Local 435,LaborersInternationalUnion of North America,AFL-CIO, to EddieBarnes the earningswhich he lostas a resultof our discriminationagainst him,plus 6-percent interest.WE WILL notify the above-named employee, ifpresently serving in the Armed Forces of the UnitedStates, of his right to fullreinstatement,upon applica-tion, in accordance with the Selective Service Act andthe Universal Military Training Act, as amended afterdischarge from the Armed Forces.DatedByRONDICKEN, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, TheFederalBuilding,9thFloor, IllWest Huron Street,Buffalo, New York 14202, Telephone 716-842-3100.APPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Rondicken,Inc., or any other employer, to discharge or otherwisediscriminate against employees on the basis of theirnonmembership in our Local.WE WILL NOTin any other manner restrain or coerceemployees in the exercise of their rights under Section 7of the National LaborRelationsAct, as amended.WE WILL notify Rondicken, Inc., in writing, with acopy to EddieBarnes,that we have no objection toBarnes' employment by Rondicken, Inc., in the future.WE WILL pay, jointly and severally with Rondicken,Inc., to Eddie Barnes the earning which he lost as aresult of our discrimination against him, plus 6-percentinterest.LOCAL435 LABORERSINTERNATIONALUNION OFNORTH AMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This isan officialnotice andmust not bedefaced byanyone.This noticemust remainposted for 60 consecutive days 106DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom the date of posting and must not be altered, defaced,itsprovisionsmay be directed to the Board's Office, Theor covered by any other material.Federal Building,9thFloor, 111West Huron Street,Any questions concerning this notice or compliance withBuffalo, New York 14202,Telephone 716-842-3100.